Exhibit 99.1 Contact: Karen L. Howard Vice President – Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Immediate Release Columbus McKinnon Reports Fiscal 2010 First Quarter Results · Strong balance sheet with 33.8% net debt to total capitalization; $4.9 million cash generated from operating activities · Global recession impacts sales: revenue down 21% to $119 million, including October 2008 Pfaff acquisition · Restructuring, facility consolidations and spending discipline help to offset impact of revenue decline: expected annual savings of $16 to $19 million · Net loss in first quarter was $2.4 million, $0.13 loss per diluted share; $0.06 income per diluted share on a non-GAAP basis AMHERST, N.Y., July 23, 2009 – Columbus McKinnon Corporation (NASDAQ: CMCO), a leading designer, manufacturer and marketer of material handling products, today announced financial results for its first quarterof fiscal 2010 that ended on June 30, 2009.Current quarter results include the Company’s Pfaff-silberblau (Pfaff) business which was acquired on October 1, Net sales for the first quarter of fiscal 2010 were $119.0 million, including $17.6 million from the Pfaff business, down$32.2 million, or 21.3%, from the same period in the prior year, and down 32.9% excluding the Pfaff business.Continued weakness in the global economy, combined with the tendency for the Company’s bookings to lag general industrial production and utilization trends by one to two quarters, caused the significant decline in revenue.U.S. industrial capacity utilization, which the Company uses as a leading market indicator, was 64.7% in June 2009, down from 66.0% in March 2009 and 76.3% in June 2008.Foreign currency translation also negatively impacted sales by approximately $4.1 million. The
